Civil action to recover damages for an alleged negligent injury.
Plaintiff testified that he had been engaged in the mining business since 1916. He was removing ore from the Black Ankle Mine from a depth of 30 or 35 feet when injured.
The plaintiff offered in evidence the deposition of his associate, C. E. Barrentine, who testified, in part, as follows:
"C. F. Connor, by oral agreement, contracted with the Saprolites, Inc., through its superintendent and agent, E. L. Hedrick, that he would deliver on top of the ground at its mine in Montgomery County ore from under the ground at 50c. per ton, and that the said C. F. Connor was to use his own tools and equipment and have complete control of the matter, and the only thing that the Saprolites was to do was to pay 50c. *Page 847 
per ton when delivered on top of the ground, and that the company was to be in no way responsible for any accident occurring in said work, or pay for anything toward getting out said ore."
From judgment of nonsuit at the close of plaintiff's evidence, he appeals, assigning errors.
The nonsuit was based upon plaintiff's evidence of an independent employment, of his own knowledge and experience in the work, and of the fact that the shaft was only 30 or 35 feet deep. It is not perceived upon what ground the judgment should be disturbed. Johnson v. Hosiery Co.,199 N.C. 38, 153 S.E. 591; Inman v. Refining Co., 194 N.C. 566,140 S.E. 289; Greer v. Const. Co., 190 N.C. 632, 130 S.E. 739.
Affirmed.